Citation Nr: 0724423	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  96-51 210	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 7, 
1998, which vacated a November 1998 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a September 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in February 2000 and July 2000.

The Board notes that VA is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  As 
the issue on appeal was previously addressed in final rating 
determinations including in March 1990, matters relating to 
whether new and material evidence was received to reopen the 
claim for service connection will be considered prior to a 
review on the merits of the claim.

The veteran's attorney submitted additional evidence that was 
received by the Board on July 23, 2007, without specific 
waiver of agency of original jurisdiction consideration.  The 
Board finds, however, that the evidence received subsequent 
to last supplemental statement of the case is cumulative of 
the evidence previously considered and does not address nor 
contribute to any unestablished fact at issue.  See 38 C.F.R. 
§ 20.1304 (2006).  The recently received evidence is not 
pertinent to the present matter on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A March 1990 rating decision continued a denial of 
entitlement to service connection for a back disorder; the 
veteran did not appeal.

3.  Evidence added to the record since the March 1990 rating 
decision is neither cumulative nor redundant and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The persuasive medical evidence demonstrates the 
veteran's present low back disability was not incurred as a 
result of an injury or disease during active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in June 2001.  That letter, generally, notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Court in Dingess/Hartman also found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all available 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  A review of the record indicates the veteran has 
actual knowledge of the basis for the denial in the prior 
decisions concerning his back disorder and that he was 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection.  Such notice was provided in 
June 2001, indicating that evidence to establish that the 
back disorder began in service was necessary (this was the 
basis of the March 1990 rating board denial).  

Although the veteran reported he had been treated at a VA 
medical facility in 1976 and 1980, his attorney requested 
records from that facility for those periods and obtained 
treatment records dated no earlier than January 1980.  This 
January 1980 orthopedic clinic report also noted, in essence, 
that there were no prior records for review.  VA efforts in 
April 2001, May 2001, and August 2001 to obtain treatment 
records including for specific reports dated in September 
1976 were unsuccessful.  The veteran was notified that these 
records were not obtained in a November 2001 supplement 
statement of the case.  The Board finds that further attempts 
to obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
In fact, the veteran is represented by a private attorney who 
has demonstrated an awareness of all applicable laws and 
regulations.  In correspondence dated in December 2001 the 
attorney included a recitation of the VCAA and provided his 
interpretation of the action required.  Thus, there has been 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claim in July 1996.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a March 1990 rating decision the RO denied entitlement to 
service connection for a back disorder.  The RO, in essence, 
found there was no evidence of the veteran's present back 
disability was a result of an injury during service.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence received since the March 1990 rating decision 
includes additional statements and personal hearing testimony 
from the veteran concerning his back disability and VA and 
private medical evidence addressing this disorder.  The 
evidence is neither cumulative nor redundant and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence in this case 
contributes to a more complete picture of the veteran's 
claim; therefore, the claim must be reopened and re-
adjudicated on the merits.

Service Connection Claim
Factual Background

Service medical records reveal that the veteran injured his 
back lifting ammunition boxes in July 1967.  Back strain was 
diagnosed, and treatment included medication and heat to the 
back.  Records do not reflect that he made any return visits 
to the clinic following his initial (and only) treatment.  In 
June 1969, he complained of a backache.  Treatment included 
medication.  Records do not reflect that he made any return 
visits to the clinic following his initial (and only) visit.  
A report of medical history dated in June 1969 shows he 
denied having ever had back trouble of any kind.  Service 
records also show he served in the Republic of Vietnam and 
that he received medals including the Combat Infantryman's 
Badge and the Parachute Badge.

A private medical examination dated in August 1969, 
apparently associated with an application for employment, 
noted the veteran denied any back pain or injury.  The 
examiner found no abnormality upon examination of the spine.  

A statement signed by Dr. C.L.B. in May 1973, noted the 
physician had treated the veteran in May 1972 for back pain 
which had reportedly been present since April 29, 1972.  An 
examination of the veteran's back conducted at that time 
showed evidence of tenderness over the mid-lumbosacral area 
on flexion or hyperextension.  The diagnosis was low back 
pain of unknown etiology.

Private medical reports from the veteran's employer include 
notes dated in February 1978 showing the veteran had fallen 
backwards five or six feet and that he was going to the 
hospital.  Subsequent notes show he received heat treatment 
to the back for three days.  An April 1978 placement 
examination conducted by the veteran's employer noted that 
the veteran's movements, lifting ability and worked capacity 
were limited.  Treatment records dated in June 1978 from the 
Miller Clinic include a history related by the veteran that 
injured his back in service in 1967 and that he had a 10 year 
history of low back discomfort.  It was noted he denied any 
recent treatment for this disorder.  The diagnoses included 
lumbosacral instability and early degenerative disc disease.

In a February 1980 private progress note Dr. G.W. reported 
the veteran complained of back pain.  An impression of "no 
appreciable change in back" was given.  A diagnosis of back 
pain, cause unknown, was provided in a subsequent May 1980 
statement.

VA examination in March 1980 included a diagnosis of 
lumbosacral strain by history, not found on this examination.  
X-rays of the lumbosacral spine revealed mild right convex 
scoliosis of the upper lumbar spine and slight spondylosis of 
the superior margin at L4.  

In private medical correspondence dated in April 1980 Dr. 
R.F.B. indicated he had treated the veteran in April 1973 and 
September 1974 and that those examinations revealed some 
evidence of chronic lumbosacral muscle strain but no 
neurological deficits.  It was noted that on his initial 
visit the veteran stated he had some sort of injury while in 
military service.  In a March 1983 note Dr. R.M.M. reported 
treating the veteran for subjective low back pain.  The 
physician stated that he could find no evidence of a disease 
process.  Medical records from Dr. J.C.H. show the veteran 
received treatment from May 1983 to April 1985.  It was noted 
he had indicated he injured his back in service in 1967.  
Computerized tomography (CT) scans in May 1983 and April 1985 
revealed a herniated disc at the L5-S1 level on the left.  

Private medical correspondence from Dr. M.W.C. dated in 
February 1990 noted the veteran received chiropractic 
treatment from 1983 to 1985 and from 1988 to 1989.  Treatment 
records from Dr. J.C.H. dated in May and June 1996 show the 
veteran complained of back problems.  In a January 1998 note 
Dr. J.C.H. offered his opinion that the veteran's low back 
problems were logically related to his inservice incident.  
It was noted that the opinion was based on documentation of a 
history provided by the veteran many years earlier and his 
present report of history.  

At his personal hearing in September 2000 the veteran 
testified that medical records from VA and Black Mountain 
were missing and that he had been told they were unavailable.  
He described having injured his back in July 1967 while 
serving at Fort Bragg, North Carolina.  He stated he had 
continued to have problems with back pain and that he sought 
medical treatment approximately three times in service, 
including the additional documented treatment in June 1969.  
He reported he first sought private treatment for his back 
disorder after service from an orthopedist in the early 
1970's.  He also described work-related injuries he sustained 
in the late 1970's and stated, in essence, that he had fallen 
because his back caught as he was pulling himself up on a 
loading dock.  He noted that his back started hurting then, 
but that it had hurt before that incident.  

VA examination in September 2001 included diagnoses of 
lumbosacral intervertebral degenerative disc disease with 
symptomatic left radiculopathy.  The examiner noted the 
claims file was available and was reviewed in conjunction 
with the examination.  It was also noted that the veteran had 
a history of a back strain in 1967 and/or 1968 with back pain 
over the years that had become more severe.  It was the 
examiner's opinion that it was not at all likely that the 
veteran's present back disability with degenerative disease 
had its onset with the back strain during service.  The 
service injury was noted to have been incurred many years 
prior to the onset of the present, different symptoms and 
findings.

An October 2001 private medical examination report noted the 
veteran had complaints of back pain before he was sent to 
Vietnam from December 1967 to December 1968.  It was also 
noted that he had described involvement in multiple 
helicopter landings and fire fights, but that his ongoing 
problems with the back started after service in 1970.  The 
physician stated that it was certainly possible that the 
veteran injured his back in service in 1967 which may have 
started a sequence of events that included and ultimately led 
to a ruptured disc.  It was noted that given the complaints 
of predominantly back pain at the time of the initial injury 
and his description of activities in Vietnam there was 
serious doubt as to there having been a ruptured disc at the 
time of the 1967 injury.  The physician then stated that if 
there was a history of treatment under military physicians 
during and subsequent to service through VA medical care the 
initial injury could be related to the present complaints.  
It was noted, however, that if there was a significant period 
of time of missing treatment then it would be difficult to 
state unequivocally that the 1967 injury was related to the 
present complaints.  

A May 2007 independent medical expert opinion from summarized 
the medical evidence of record and noted that all of the 
imaging studies of record demonstrated degenerative pattern 
changes.  None of which were consistent with an acute event.  
It was noted that the etiology behind degenerative disc 
disease and low back pain was quite elusive and that while 
there were cases of acute disc herniation these events 
generally presented more of a radicular type pattern of pain.  
The examiner stated it was most likely the veteran's chronic 
low back pain was not directly related to the lumbar strain 
in 1967.  It was also noted that muscle strain was not 
directly linked to degenerative disc disease or lumbar 
spondylosis and that the evidence of record presented a 
compelling argument against any relationship between the 
injury in 1967 and the ongoing degenerative disc disease and 
radicular pains.  It was the examiner's opinion that the 
veteran's low back pain, lumbar spondylosis, and degenerative 
disc disease were not related to the lumbosacral muscle 
strain sustained in 1967.

In support of the claim the veteran's attorney submitted a 
copy of a June 2007 private medical report proving a 
diagnosis of chronic low back pain and subjective left lumbar 
radicular symptoms.  A history was provided noting a back 
injury in 1967; however, the examiner expressed no comments 
as to the issue of etiology.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including degenerative arthritis, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
persuasive medical evidence demonstrates the veteran's 
present low back disability was not incurred as a result of 
an injury or disease during active service.  The May 2007 
independent medical expert's opinion is persuasive as to the 
absence of nexus between the injury incurred in service and 
the veteran's present disability.  This opinion is shown to 
have been based upon a thorough review of the record and is 
consistent with the opinions of the October 2001 VA and 
private examiners.  

In weighing the opinions of the various physicians who, over 
the years provided treatment to the veteran, it appears that 
these physicians based their opinions on a history related by 
the veteran regarding his back injury in service, and not on 
an actual review of the service medical records.  The Board 
finds that such reports have limited probative value as they 
are merely a recitation of the veteran's self-reported and 
unsubstantiated history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.)  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is 
not required to accept medical opinions that are based solely 
on recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  

While the veteran may sincerely believe that his present back 
disability was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Although he is a combat veteran for VA compensation purposes, 
he has described no specific back injury related to his 
combat experiences for special evidentiary consideration.  In 
fact, his reports of an injury in service, the symptoms he 
experienced at that time, and the brief treatment (in both 
cases, he was seen only once), are well documented.  His 
statements as to having experienced continuous back problems 
after service, however, are considered to be of little 
probative value in light of the medical opinions of record.  
It is significant to note that the May 2007 independent 
medical expert found the imaging studies revealed 
degenerative pattern changes.  There is also no evidence 
demonstrating a diagnosis of arthritis within one year of 
service for consideration of presumptive service connection.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


